Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This Office Action is in response to the application filed 08/18/2022. Claims 1-20 are presently pending and are presented for examination. Claims 5, 12, and 19 are canceled.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/18/2022 has been entered.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-4, 8-11, & 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Chen (U.S. Publication No. 2020/0209846) in view of Panzica (U.S. Publication No. 2020/0233415) in further view of Canavor et. al. (U.S. Patent No. 10614716).
Regarding claim 1
Chen discloses “traversing at least one lane of the indicated lanes on the route;” (See Chen Fig. 2C Lane 204, Chen discloses traversing a planned route, the route instructing the vehicle to travel in lane 204).
Chen discloses “and sending sensor data to the remote computing system after traversing the at least one lane, the sensor data indicating whether the at least one lane is in accordance with a virtual lane of a virtual map, the virtual lane corresponding to the at least one lane.” (See Chen [0063] “If an object can be detected, at decision step 406, the onboard data processing system can determine whether a marker object (such as a traffic light or a road sign) is expected to be present ahead of the vehicle.”). 
Chen discloses all of the elements of claim 1 except “A method comprising: receiving a route from a remote computing system, the route indicating lanes on the route that an autonomous vehicle must traverse;”, “wherein the indicated lanes are selected based upon corresponding lengths of time that have elapsed since at least one autonomous vehicle of the fleet of autonomous vehicles traversed the indicated lanes,”, & “and wherein the corresponding lengths of time are calculated using a decay function that is based on a timestamp for a most recent map update of the indicated lanes;” (See Chen [0059] disclosing confirmation a of a vehicle traversing planned route, including through detections of lane markings. & [0033] disclosing that the map data may include real-time traffic information.).
Panzica discloses “A method comprising: receiving a route from a remote computing system, the route indicating lanes on the route that an autonomous vehicle of a fleet of autonomous vehicles must traverse,” (See Panzica Fig. 16A & [0060]-[0061] disclosing lane level routing constraints for an autonomous vehicle, the vehicle may be included in a fleet. Per Fig 16A, & [0060] the vehicle outside of the top lane must traverse the other lane.). 
Canavor discloses “wherein the indicated lanes are selected based upon corresponding lengths of time that have elapsed since at least one autonomous vehicle of the fleet of autonomous vehicles traversed the indicated lanes,” (See Canavor Col. 15, L. 5-13 disclosing generating track/control data for particular groups. The data gathered may be from a particular group as well. A fleet is a group of vehicles. Col. 15, L. 26-41 disclosing a distribution model for providing data to a vehicle based upon relevancy to a route plan, with a decay model. Canavor additionally discloses data may include the timing associated with a leading vehicle traversing a lane, see Col. 3, L. 17-20.).
Canavor discloses “and wherein the corresponding lengths of time are calculated using a decay function that is based on a timestamp for a most recent map update of the indicated lanes;” (See Canavor Col. 15, L. 26-41 disclosing a distribution model for providing data to a vehicle based upon relevancy to a route plan. The model may apply a decay function. Canavor additionally discloses data may include the timing associated with a leading vehicle traversing a lane, see Col. 3, L. 17-20.).
Chen, Panzica, and Canavor are analogous art, because they are in the same field of endeavor, vehicle controls. It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention to have modified Chen to incorporate the teachings of Panzica and Canavor and include lane assignments for routing autonomous vehicle fleets, from map data gathered in real-time and revised through a decay function. Doing so provides known methods in the art for routing an autonomous vehicle, advantageously provided to enable an autonomous vehicle to continuously update a map for autonomous vehicle localization while traversing a route with lane assignments, increasing granularity and routing efficiency.
Regarding claim 2
Chen discloses “The method of claim 1, further comprising: sending a route request to the remote computing system;” (See Chen [0066] “At step 414, the onboard data processing system can send a request for intervention to the remote operator via a wireless transmitter.”).
Chen discloses “and receiving a second route from the remote computing system in response to the route request, the second route based upon updated map data, wherein the updated map data is based upon the sensor data.” (See Chen [0067] “Once the identity of the remote server is verified, at step 420, the onboard data processing system can transmit the visual data detected by the one or more sensors to the remote server. At step 422, the onboard data processing system can receive a response from the remote server via a wireless receiver. At step 424, the onboard data processing system can act upon the response. As will be described in greater detail below, the action of the onboard data processing system can lead to an update of the operation of the vehicle. The update can include commanding the vehicle to remain stopped as the remote operator may determine that it is unsafe for the vehicle to move. The update can include commanding the vehicle to switch to the adjacent lane and continue on its planned route if the remote operator determines that at least the adjacent lane is safe for traveling.”).
Regarding claim 3
Chen discloses “The method of claim 2, wherein the updated map data is further based upon additional sensor data received from at least one other autonomous vehicle.” (See Chen [0067] “Once the identity of the remote server is verified, at step 420, the onboard data processing system can transmit the visual data detected by the one or more sensors to the remote server.” & [0036] “The log data 158 can include vehicle data provided by one or more vehicles 120. For example, the vehicle data can include route data, sensor data, perception data, vehicle 120 control data, vehicle 120 component fault and/or failure data, etc.”).
Regarding claim 4
Chen discloses “The method of claim 1, further comprising: relinquishing control of the autonomous vehicle to a human driver;” (See Chen [0069] “The direct command can include a command that the onboard data processing system hands over the control of operation of the vehicle to the remote operator, at least for a limited amount of time or for the task of updating the operation of the vehicle until the vehicle is no longer disabled.” & [0062] “The remote operator 352 can be a human operator or an AI operator.”).
Chen discloses “and determining that the at least one lane is not in accordance with the virtual lane.” (See Chen [0063] “If an object can be detected, at decision step 406, the onboard data processing system can determine whether a marker object (such as a traffic light or a road sign) is expected to be present ahead of the vehicle.”).
Regarding claim 8
Chen discloses “A non-transitory computer-readable medium comprising instructions thereon, the instructions effective to cause at least one processor to: receive a route from a remote computing system,” (See Chen [0038] “For example, the server 130 can transmit vehicle control instructions or commands (e.g., as communications 180) to the vehicle 120.” & [0039] “As an example, the vehicle control instructions can include route data 163, which can be processed by the vehicle control system 126 to maneuver the vehicle 120 and/or assist a driver in maneuvering the vehicle 120 along a given route (e.g., an optimized route calculated by the server 130 and/or the mapping engine 128) to the specified destination location.”).
Chen discloses “traverse at least one lane of the indicated lanes on the route;” (See Chen Fig. 2C Lane 204, Chen discloses traversing a planned route, the route instructing the vehicle to travel in lane 204).
Chen discloses “and send sensor data to the remote computing system after traversing the at least one lane, the sensor data indicating whether the at least one lane is in accordance with a virtual lane of a virtual map, the virtual lane corresponding to the at least one lane.” (See Chen [0027] “The server 130 can include a navigation unit 140, a vehicle data processing unit 145, and a data store 150.”, [0030] “The vehicle data processing unit 145 can be configured to support vehicle 120 driver-assist features and/or to support autonomous driving. For example, the vehicle data processing unit 145 can generate and/or transmit to a vehicle 120 map data, run diagnostic models to identify vehicle 120 operational issues, run models to simulate vehicle 120 performance given a set of variables, use vehicle data provided by a vehicle 120 to identify an object and transmit an identification of the object to the vehicle 120, generate and/or transmit to a vehicle 120 vehicle 120 control instructions, and/or the like.” & [0063] “If an object can be detected, at decision step 406, the onboard data processing system can determine whether a marker object (such as a traffic light or a road sign) is expected to be present ahead of the vehicle.”).
Chen discloses all of the elements of claim 8 except “the route indicating lanes on the route that an autonomous vehicle must traverse;”, “wherein the indicated lanes are based upon corresponding lengths of time that have elapsed since an autonomous vehicle traversed the lanes;”, & “and wherein the corresponding lengths of time are calculated using a decay function that is based on a timestamp for a most recent map update of the indicated lanes;” (See Chen [0059] disclosing confirmation a of a vehicle traversing planned route, including through detections of lane markings. & [0033] disclosing that the map data may include real-time traffic information.).
Panzica discloses “the route indicating lanes on the route that an autonomous vehicle must traverse;” (See Panzica Fig. 16A & [0060]-[0061] disclosing lane level routing constraints for an autonomous vehicle, the vehicle may be included in a fleet. Per Fig 16A, & [0060] the vehicle outside of the top lane must traverse the other lane.).
Canavor discloses “wherein the indicated lanes are selected based upon corresponding lengths of time that have elapsed since at least one autonomous vehicle of the fleet of autonomous vehicles traversed the indicated lanes,” (See Canavor Col. 15, L. 5-13 disclosing generating track/control data for particular groups. The data gathered may be from a particular group as well. A fleet is a group of vehicles. Col. 15, L. 26-41 disclosing a distribution model for providing data to a vehicle based upon relevancy to a route plan, with a decay model. Canavor additionally discloses data may include the timing associated with a leading vehicle traversing a lane, see Col. 3, L. 17-20.).
Canavor discloses “and wherein the corresponding lengths of time are calculated using a decay function that is based on a timestamp for a most recent map update of the indicated lanes;” (See Canavor Col. 15, L. 26-41 disclosing a distribution model for providing data to a vehicle based upon relevancy to a route plan. The model may apply a decay function. Canavor additionally discloses data may include the timing associated with traversing a lane, see Col. 3, L. 17-20.).
Chen, Panzica, and Canavor are analogous art, because they are in the same field of endeavor, vehicle controls. It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention to have modified Chen to incorporate the teachings of Panzica and Canavor and include lane assignments for routing  autonomous vehicle fleets, from map data gathered in real-time and revised through a decay function. Doing so provides known methods in the art for routing an autonomous vehicle, advantageously provided to enable an autonomous vehicle to continuously update a map for autonomous vehicle localization while traversing a route with lane assignments, increasing granularity and routing efficiency.
Regarding claim 9
Chen discloses “The non-transitory computer-readable medium of claim 8, wherein the instructions are further effective to cause the at least one processor to: send a route request to the remote computing system;” (See Chen [0066] “At step 414, the onboard data processing system can send a request for intervention to the remote operator via a wireless transmitter.”).
Chen discloses “and receive a second route from the remote computing system in response to the route request, the second route based upon updated map data, wherein the updated map data is based upon the sensor data.” (See Chen [0067] “Once the identity of the remote server is verified, at step 420, the onboard data processing system can transmit the visual data detected by the one or more sensors to the remote server. At step 422, the onboard data processing system can receive a response from the remote server via a wireless receiver. At step 424, the onboard data processing system can act upon the response. As will be described in greater detail below, the action of the onboard data processing system can lead to an update of the operation of the vehicle. The update can include commanding the vehicle to remain stopped as the remote operator may determine that it is unsafe for the vehicle to move. The update can include commanding the vehicle to switch to the adjacent lane and continue on its planned route if the remote operator determines that at least the adjacent lane is safe for traveling.”).
Regarding claim 10
Chen discloses “The non-transitory computer-readable medium of claim 9, wherein the updated map data is further based upon additional sensor data received from at least one other autonomous vehicle.” (See Chen [0067] “Once the identity of the remote server is verified, at step 420, the onboard data processing system can transmit the visual data detected by the one or more sensors to the remote server.” & [0036] “The log data 158 can include vehicle data provided by one or more vehicles 120. For example, the vehicle data can include route data, sensor data, perception data, vehicle 120 control data, vehicle 120 component fault and/or failure data, etc.”).
Regarding claim 11
Chen discloses “The non-transitory computer-readable medium of claim 8, wherein the instructions are further effective to cause the at least one processor to: relinquish control of the autonomous vehicle to a human driver;;” (See Chen [0069] “The direct command can include a command that the onboard data processing system hands over the control of operation of the vehicle to the remote operator, at least for a limited amount of time or for the task of updating the operation of the vehicle until the vehicle is no longer disabled.” & [0062] “The remote operator 352 can be a human operator or an AI operator.”).
Chen discloses “and determine that the at least one lane is not in accordance with the virtual lane.” (See Chen [0063] “If an object can be detected, at decision step 406, the onboard data processing system can determine whether a marker object (such as a traffic light or a road sign) is expected to be present ahead of the vehicle.”).
Regarding claim 15
Chen discloses “A system, comprising: a processor;” (See Chen [0081] “In some embodiments, a vehicle configured to receive remote intervention can comprise an onboard hardware processor, at least one sensor in electronic communication with the onboard hardware processor, the at least one sensor configured to detect visual data about a road on which the vehicle is traveling and transmitting the visual data to the onboard hardware processor, a wireless transmitter, and a wireless receiver, wherein the onboard hardware processor can be configured to transmit a remote intervention request to a remote server via the wireless transmitter in response to an operation of the vehicle being suspended, transmit the visual data to the remote server, receive a response from the remote server in response to the remote intervention request via the wireless receiver, and act upon the response, the acting resulting in a control signal to update the operation of the vehicle.”).
Chen discloses “and a memory storing computer-executable instructions effective to cause the processor to: receive a route from a remote computing system” (See Chen [0038] “For example, the server 130 can transmit vehicle control instructions or commands (e.g., as communications 180) to the vehicle 120.” & [0039] “As an example, the vehicle control instructions can include route data 163, which can be processed by the vehicle control system 126 to maneuver the vehicle 120 and/or assist a driver in maneuvering the vehicle 120 along a given route (e.g., an optimized route calculated by the server 130 and/or the mapping engine 128) to the specified destination location.”).
Chen discloses “traversing at least one lane of the indicated lanes on the route;” (See Chen Fig. 2C Lane 204, Chen discloses traversing a planned route, the route instructing the vehicle to travel in lane 204).
Chen discloses “and send sensor data to the remote computing system after traversing the at least one lane, the sensor data indicating whether the at least one lane is in accordance with a virtual lane of a virtual map, the virtual lane corresponding to the at least one lane.” (See Chen [0027] “The server 130 can include a navigation unit 140, a vehicle data processing unit 145, and a data store 150.”, [0030] “The vehicle data processing unit 145 can be configured to support vehicle 120 driver-assist features and/or to support autonomous driving. For example, the vehicle data processing unit 145 can generate and/or transmit to a vehicle 120 map data, run diagnostic models to identify vehicle 120 operational issues, run models to simulate vehicle 120 performance given a set of variables, use vehicle data provided by a vehicle 120 to identify an object and transmit an identification of the object to the vehicle 120, generate and/or transmit to a vehicle 120 vehicle 120 control instructions, and/or the like.” & [0063] “If an object can be detected, at decision step 406, the onboard data processing system can determine whether a marker object (such as a traffic light or a road sign) is expected to be present ahead of the vehicle.”).
Chen discloses all of the elements of claim 15 except “the route indicating lanes on the route that an autonomous vehicle must traverse,”, “wherein the indicated lanes are selected based upon corresponding lengths of time that have elapsed since at least one autonomous vehicle of the fleet of autonomous vehicles traversed the indicated lanes,”, & “and wherein the corresponding lengths of time are calculated using a decay function that is based on a timestamp for a most recent map update of the indicated lanes;” (See Chen [0059] disclosing confirmation a of a vehicle traversing planned route, including through detections of lane markings. & [0033] disclosing that the map data may include real-time traffic information.).
Panzica discloses “the route indicating lanes on the route that an autonomous vehicle must traverse,” (See Panzica Fig. 16A & [0060]-[0061] disclosing lane level routing constraints for an autonomous vehicle, the vehicle may be included in a fleet. Per Fig 16A, & [0060] the vehicle outside of the top lane must traverse the other lane.). 
Canavor discloses “wherein the indicated lanes are selected based upon corresponding lengths of time that have elapsed since at least one autonomous vehicle of the fleet of autonomous vehicles traversed the indicated lanes,” (See Canavor Col. 15, L. 5-13 disclosing generating track/control data for particular groups. The data gathered may be from a particular group as well. A fleet is a group of vehicles. Col. 15, L. 26-41 disclosing a distribution model for providing data to a vehicle based upon relevancy to a route plan, with a decay model. Canavor additionally discloses data may include the timing associated with a leading vehicle traversing a lane, see Col. 3, L. 17-20.).
Canavor discloses “and wherein the corresponding lengths of time are calculated using a decay function that is based on a timestamp for a most recent map update of the indicated lanes;” (See Canavor Col. 15, L. 26-41 disclosing a distribution model for providing data to a vehicle based upon relevancy to a route plan. The model may apply a decay function. Canavor additionally discloses data may include the timing associated with traversing a lane, see Col. 3, L. 17-20.).
Chen, Panzica, and Canavor are analogous art, because they are in the same field of endeavor, vehicle controls. It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention to have modified Chen to incorporate the teachings of Panzica and Canavor and include lane assignments for routing  autonomous vehicle fleets, from map data gathered in real-time and revised through a decay function. Doing so provides known methods in the art for routing an autonomous vehicle, advantageously provided to enable an autonomous vehicle to continuously update a map for autonomous vehicle localization while traversing a route with lane assignments, increasing granularity and routing efficiency.
Regarding claim 16
Chen discloses “The system of claim 15, wherein the instructions are further effective to cause the processor to: send a route request to the remote computing system;” (See Chen [0066] “At step 414, the onboard data processing system can send a request for intervention to the remote operator via a wireless transmitter.”).
Chen discloses “and receive a second route from the remote computing system in response to the route request, the second route based upon updated map data, wherein the updated map data is based upon the sensor data.” (See Chen [0067] “Once the identity of the remote server is verified, at step 420, the onboard data processing system can transmit the visual data detected by the one or more sensors to the remote server. At step 422, the onboard data processing system can receive a response from the remote server via a wireless receiver. At step 424, the onboard data processing system can act upon the response. As will be described in greater detail below, the action of the onboard data processing system can lead to an update of the operation of the vehicle. The update can include commanding the vehicle to remain stopped as the remote operator may determine that it is unsafe for the vehicle to move. The update can include commanding the vehicle to switch to the adjacent lane and continue on its planned route if the remote operator determines that at least the adjacent lane is safe for traveling.”).
Regarding claim 17
Chen discloses “The system of claim 16, wherein the updated map data is further based upon additional sensor data received from at least one other autonomous vehicle.” (See Chen [0067] “Once the identity of the remote server is verified, at step 420, the onboard data processing system can transmit the visual data detected by the one or more sensors to the remote server.” & [0036] “The log data 158 can include vehicle data provided by one or more vehicles 120. For example, the vehicle data can include route data, sensor data, perception data, vehicle 120 control data, vehicle 120 component fault and/or failure data, etc.”).
Regarding claim 18
Chen discloses “The system of claim 15, wherein the instructions are further effective to cause the processor to: relinquish control of the autonomous vehicle to a human driver;” (See Chen [0069] “The direct command can include a command that the onboard data processing system hands over the control of operation of the vehicle to the remote operator, at least for a limited amount of time or for the task of updating the operation of the vehicle until the vehicle is no longer disabled.” & [0062] “The remote operator 352 can be a human operator or an AI operator.”).
Chen discloses “and determine that the at least one lane is not in accordance with the virtual lane.” (See Chen [0063] “If an object can be detected, at decision step 406, the onboard data processing system can determine whether a marker object (such as a traffic light or a road sign) is expected to be present ahead of the vehicle.”).
Claims 6, 13, & 20 are rejected under 35 U.S.C. 103 as being unpatentable over Chen (U.S. Publication No. 2020/0209846) in view of Panzica et. al. (U.S. Publication No. 2020/0233415) in further view of Canavor et. al. (U.S. Patent No. 10614716) in even further view of Caldwell et. al. (U.S. Publication No. 2020/0409368).
Regarding claim 6
Chen discloses “and sending a route request for a second route to the remote computing system;” (See Chen [0066] “At step 414, the onboard data processing system can send a request for intervention to the remote operator via a wireless transmitter.”).
Chen discloses all of the elements of claim 1 and further discloses all of the elements of claim 6, except “The method of claim 1, further comprising: deviating from the route;” & “and receiving the second route from the remote computing system, the second route providing waypoints to guide the autonomous vehicle back to a section of the route wherein the second route is based upon updated map data and the updated map data is based upon the sensor data.”
Caldwell discloses “The method of claim 1, further comprising: deviating from the route;” (See Caldwell [0033] “FIG. 1 is an illustration of an autonomous vehicle 102 (vehicle 102) in an environment 100, in which a remote guidance system may determine a deviation from a planned route 104 (e.g., initial route, planned path, etc.) based on a detection of a remote guidance scenario 106 (e.g., an obstruction on the planned route 104 around which the vehicle may not be configured to determine a viable path).”).
Caldwell discloses “and receiving the second route from the remote computing system, the second route providing waypoints to guide the autonomous vehicle back to a section of the route wherein the second route is based upon updated map data and the updated map data is based upon the sensor data.” (See Caldwell [0060] “FIG. 1 is an illustration of an autonomous vehicle 102 (vehicle 102) in an environment 100, in which a remote guidance system may determine a deviation from a planned route 104 (e.g., initial route, planned path, etc.) based on a detection of a remote guidance scenario 106 (e.g., an obstruction on the planned route 104 around which the vehicle may not be configured to determine a viable path).”).
Chen and Caldwell are analogous art, because they are in the same field of endeavor, vehicle controls. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Chen to incorporate the teachings of Caldwell, and include the scenario of directing a vehicle to return to an original route after some deviation. The method of returning to an original planned route after a deviation, by utilizing waypoints from some remote operator (AI or human) is a known method for controlling an autonomous vehicle. Said method is advantageous, as continuing to transverse the original optimal route path further optimizes the travel path of the vehicle, while allowing for the continuous updating or lane validation of a virtual map, thus reducing associated time and cost of maintaining the virtual map, and increasing efficiency of said maps’ maintenance.
Regarding claim 13
Chen discloses “and send a route request for a second route to the remote computing system;” (See Chen [0066] “At step 414, the onboard data processing system can send a request for intervention to the remote operator via a wireless transmitter.”).
Chen discloses all of the elements of claim 8 and further discloses all of the elements of claim 13, except “The non-transitory computer-readable medium of claim 8, wherein the instructions are further effective to cause the at least one processor to: deviate from the route;” & “and receive the second route from the remote computing system, the second route providing waypoints to guide the autonomous vehicle back to a section of the route wherein the second route is based upon updated map data and the updated map data is based upon the sensor data.”
Caldwell discloses “The non-transitory computer-readable medium of claim 8, wherein the instructions are further effective to cause the at least one processor to: deviate from the route;” (See Caldwell [0033] “FIG. 1 is an illustration of an autonomous vehicle 102 (vehicle 102) in an environment 100, in which a remote guidance system may determine a deviation from a planned route 104 (e.g., initial route, planned path, etc.) based on a detection of a remote guidance scenario 106 (e.g., an obstruction on the planned route 104 around which the vehicle may not be configured to determine a viable path).”).
Caldwell discloses “and receive the second route from the remote computing system, the second route providing waypoints to guide the autonomous vehicle back to a section of the route wherein the second route is based upon updated map data and the updated map data is based upon the sensor data.” (See Caldwell [0060] “FIG. 1 is an illustration of an autonomous vehicle 102 (vehicle 102) in an environment 100, in which a remote guidance system may determine a deviation from a planned route 104 (e.g., initial route, planned path, etc.) based on a detection of a remote guidance scenario 106 (e.g., an obstruction on the planned route 104 around which the vehicle may not be configured to determine a viable path).”).
Chen and Caldwell are analogous art, because they are in the same field of endeavor, vehicle controls. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Chen to incorporate the teachings of Caldwell, and include the scenario of directing a vehicle to return to an original route after some deviation. The method of returning to an original planned route after a deviation, by utilizing waypoints from some remote operator (AI or human) is a known method for controlling an autonomous vehicle. Said method is advantageous, as continuing to transverse the original optimal route path further optimizes the travel path of the vehicle, while allowing for the continuous updating or lane validation of a virtual map, thus reducing associated time and cost of maintaining the virtual map, and increasing efficiency of said maps’ maintenance. 
Regarding claim 20
Chen discloses “and send a route request for a second route to the remote computing system;” (See Chen [0066] “At step 414, the onboard data processing system can send a request for intervention to the remote operator via a wireless transmitter.”).
Chen discloses all of the elements of claim 15 and further discloses all of the elements of claim 20, except “The system of claim 15, wherein the instructions are further effective to cause the processor to: deviate from the route;” & “and receive the second route from the remote computing system, the second route providing waypoints to guide the autonomous vehicle back to a section of the route wherein the second route is based upon updated map data and the updated map data is based upon the sensor data.”
Caldwell discloses “The system of claim 15, wherein the instructions are further effective to cause the processor to: deviate from the route;” (See Caldwell [0033] “FIG. 1 is an illustration of an autonomous vehicle 102 (vehicle 102) in an environment 100, in which a remote guidance system may determine a deviation from a planned route 104 (e.g., initial route, planned path, etc.) based on a detection of a remote guidance scenario 106 (e.g., an obstruction on the planned route 104 around which the vehicle may not be configured to determine a viable path).”).
Caldwell discloses “and receive the second route from the remote computing system, the second route providing waypoints to guide the autonomous vehicle back to a section of the route wherein the second route is based upon updated map data and the updated map data is based upon the sensor data.” (See Caldwell [0060] “FIG. 1 is an illustration of an autonomous vehicle 102 (vehicle 102) in an environment 100, in which a remote guidance system may determine a deviation from a planned route 104 (e.g., initial route, planned path, etc.) based on a detection of a remote guidance scenario 106 (e.g., an obstruction on the planned route 104 around which the vehicle may not be configured to determine a viable path).”).
Chen and Caldwell are analogous art, because they are in the same field of endeavor, vehicle controls. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Chen to incorporate the teachings of Caldwell, and include the scenario of directing a vehicle to return to an original route after some deviation. The method of returning to an original planned route after a deviation, by utilizing waypoints from some remote operator (AI or human) is a known method for controlling an autonomous vehicle. Said method is advantageous, as continuing to transverse the original optimal route path further optimizes the travel path of the vehicle, while allowing for the continuous updating or lane validation of a virtual map, thus reducing associated time and cost of maintaining the virtual map, and increasing efficiency of said maps’ maintenance. 
Claims 7, & 14 are rejected under 35 U.S.C. 103 as being unpatentable over Chen (U.S. Publication No. 2020/0209846) in view of Panzica et. al. (U.S. Publication No. 2020/0233415) in further view of Canavor et. al. (U.S. Patent No. 10614716) in even further view of Prasser et. al. (U.S. Publication No. 2020/0240794).
Regarding claim 7
Chen modified discloses all of the elements of the claimed invention except “The method of claim 1, wherein the sensor data includes a timestamp.”
Prasser discloses “The method of claim 1, wherein the sensor data includes a timestamp.” (See Prasser [0069] “In addition to using the AV sensor data to control the vehicle itself, an AV may timestamp and log the raw sensor data, store the logs in the vehicle's data storage, and upload the logs of the sensor data to the AV management system 130. Using the logs from the fleet of AVs in a geographic region, the AV management system 130 may create and update the localization maps for that region.”).
Chen and Prasser are analogous art, because they are in the same field of endeavor, vehicle controls. It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention to have further modified Chen to incorporate the teachings of Prasser and include a timestamp as a part of the sensor data recorded while a vehicle is traversing a route. Including a timestamp as a part of recorded sensor data is a known method in the art, which enables an autonomous vehicle to continuously update a map for autonomous vehicle localization while traversing a route. This method would allow for a reduction of associated time and cost of maintaining a virtual map, and increasing efficiency of said maps’ maintenance.
Regarding claim 14
Chen modified discloses all of the elements of the claimed invention except “The non-transitory computer-readable medium of claim 8, wherein the sensor data includes a timestamp.”
Prasser discloses “The non-transitory computer-readable medium of claim 8, wherein the sensor data includes a timestamp.” (See Prasser [0069] “In addition to using the AV sensor data to control the vehicle itself, an AV may timestamp and log the raw sensor data, store the logs in the vehicle's data storage, and upload the logs of the sensor data to the AV management system 130. Using the logs from the fleet of AVs in a geographic region, the AV management system 130 may create and update the localization maps for that region.”).
Chen and Prasser are analogous art, because they are in the same field of endeavor, vehicle controls. It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention to have further modified Chen to incorporate the teachings of Prasser and include a timestamp as a part of the sensor data recorded while a vehicle is traversing a route. Including a timestamp as a part of recorded sensor data is a known method in the art, which enables an autonomous vehicle to continuously update a map for autonomous vehicle localization while traversing a route. This method would allow for a reduction of associated time and cost of maintaining a virtual map, and increasing efficiency of said maps’ maintenance.
Response to Arguments
Applicant's arguments filed 08/18/2022 have been fully considered but they are not persuasive. 
Regarding applicant’s remarks filed with respect to independent claims 1, 8, and 15.
Applicant’s arguments, see pages 8-9 of applicant arguments, filed 08/18/2022, with respect to the rejections of claims 1, 8, 15 under 35 U.S.C. 103 have been fully considered and are persuasive. The examiner agrees that Curlander fails to disclose the amended claim elements “A method comprising: receiving a route from a remote computing system, the route indicating lanes on the route that an autonomous vehicle of a fleet of autonomous vehicles must traverse,”, & “wherein the indicated lanes are selected based upon corresponding lengths of time that have elapsed since at least one autonomous vehicle of the fleet of autonomous vehicles traversed the indicated lanes,”. Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of Panzica & Canavor. 
Canavor discloses “wherein the indicated lanes are selected based upon corresponding lengths of time that have elapsed since at least one autonomous vehicle of the fleet of autonomous vehicles traversed the indicated lanes,” (See Canavor Col. 15, L. 5-13 disclosing generating track/control data for particular groups. The data gathered may be from a particular group as well. A fleet is a group of vehicles. Col. 15, L. 26-41 disclosing a distribution model for providing data to a vehicle based upon relevancy to a route plan, with a decay model. Canavor additionally discloses data may include the timing associated with a leading vehicle traversing a lane, see Col. 3, L. 17-20.).
Chen, Panzica, and Canavor are analogous art, because they are in the same field of endeavor, vehicle controls. It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention to have modified Chen to incorporate the teachings of Panzica and Canavor and include lane assignments for routing autonomous vehicle fleets, from map data gathered in real-time and revised through a decay function. Doing so provides known methods in the art for routing an autonomous vehicle, advantageously provided to enable an autonomous vehicle to continuously update a map for autonomous vehicle localization while traversing a route with lane assignments, increasing granularity and routing efficiency.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Goyal et. al . (U.S. Publication No. 2022/0291690) discloses continuing lane driving prediction, with lane level route planning through a remote system, including through an autonomous vehicle leading a group, and thus having most recently traversed a segment, providing real-time data for other vehicles in a fleet, see [0098]. Duan et. al. (U.S. Publication No. 2021/0331703) discloses a map consistency checker, that verifies the consistency of map data provided by autonomous vehicles (see Abstract), including vehicles in a fleet (see [0034]). Fowe et. al. (U.S. Publication No. 2021/0095990) discloses lane level routing and navigation using lane level dynamic profiles, disclosing a mobile apparatus receiving a response comprising routing information. Routing information may indicate a route for the mobile apparatus. (See [0098]). The algorithm to determine the route may include “lane level route determination, operating a vehicle along a lane level route, route travel time determination, lane maintenance, route guidance, lane level route guidance” (See [0094]). The mobile apparatus in communication with the network apparatus may be an autonomous vehicle and may belong to a fleet of vehicles, (see [0042]-[0044]). Premawardena (U.S. Publication No. 2020/0104289) discloses sharing classified objects perceived by autonomous vehicles, including autonomous vehicle in a fleet (See [0037]), using leading nodes within a communication range to update a driving scene, (see [0123]).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERROD IRVIN DAVIS whose telephone number is (571)272-7083. The examiner can normally be reached Monday-Friday 8:30 am - 6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Burke can be reached on 571-270-3844. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JERROD IRVIN DAVIS/Examiner, Art Unit 3664                                                                                                                                                                                                        

/JEFF A BURKE/Supervisory Patent Examiner, Art Unit 3664